Title: To George Washington from John Hall, April–May 1757
From: Hall, John
To: Washington, George



Sir
[c. April-May 1757]

I make bold to address you & require your Permission to leave the Virginia Regiment, as likewise if you think I deserve it yr Lr recommendatory to his Honr the Govr or any other you may be pleas’d to offer that might be serviceable to me in carrying Arms to the Northward in some of the British Regiments—From the small Acquaintance I can boast you have hon[ore]d me with I have discoverd that a few Apologies & a good deal of Sincerity are amongst the things you like best. I offer you as

little of the first as is consistent with Politeness, as much of the latter as I am capable of affording, & if a frank & open Declaration of my Intentions entitles me to yr Esteem, Perhaps you may think I deserve it—Truth & Sincerety shall flow from my Pen destitute of Adulation, destitute of unbecoming Design, destitute of ev’ry thing wch shoud not accompany it.
Know then Sr nothing less than the Fear of Indigence prompts my Inclination—Nothing but the hope of disappointing it to seek for other Service—I feel no reluctance in leaving a Country I had but adopted—for she has treated her own Sons with unbecoming Severity Nor any Regret but for leaving you & those Officers I esteem—What then but the Want of a Subsistence, the daily Decay of a scanty Fortune is oblig’d often to repair, can induce me to take this Step? The Apprehensions of swelling the Number of the unfortunate which a reduction or general Dissmission may create amongst us. These are the coercive motives—I have all that regard for Col. Washington he can possibly expect, & it would be easy for him to carry me through the World was I one of the Number he’d choose to accompany him, & on whom he’d bestow the Assurance of Bread.
I only aim at such Certainty that the Malice of Fortune, or the Caprice of People we have to deal with coud not affect—this is Affluence to me—& here centers all my Ambition—I aim not at Riches but Freedom—nor value I the one but as it helps me to the other—& renders me independent—that Share of Independence I mean consistent with a Soldiers Character—I flatter myself your reflections will square with mine & I hope for you⟨r⟩ Approbation—I trust to the Good Nature I have often observd in you, to apologize for the Freedom I take I hope speedily the honour of a Line from your hand, & permission to wait on you—I rest in Confidence Give me Liberty to subscribe mysf with great regard Sr Yr most obt hble Servant

Jno. Hall

